DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, p., filed 2, with respect to have been fully considered and are persuasive.  The of has been withdrawn. 

Allowable Subject Matter
Claims allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 22, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein the deep learning network has been previously trained by a training method comprising the steps of: (i) capturing of training histological tissue image data from a training prostate tissue sample that has been stained with at least two stains, said training histological tissue image data3Serial No. 16/767,526Amendment dated Febmary 2, 2022Reply to Office Action dated September 2, 2021 comprising a set of pixels, said stains being light absorbent, and one said stain being absorbed primarily by the stroma, the other said stain being absorbed primarily by the nuclei; (ii) segmenting said training histological tissue data into at least one training gland, where said training gland is surrounded by stromal tissue; (iii) labelling at least one training gland according to its category; (iv) identifying at least one training nucleus in said training histological tissue image data; (v) labelling said training nucleus according to the category of said training nucleus centroid's surrounding tissue; (vi) identifying a training window of pixels around said labelled training nucleus; and (vii) training at least one deep learning network using a multitude of said training windows as training data, to recognize the category of at least one classification nucleus in classification prostate tissue image data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649